DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


            Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luby et al (US 2014/0307734) in view of Vedantham et al (US 2006/0107169) in view of Pazos (US 2012/0239785) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) and further in view of Prosch et al (US 2007/0250752).

            Re claims 5 and 7, Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), 
Luby further teaches of a Media Presentation Description (MPD), which is a segment availability timeline that announces the segments, the times that the segments are available, and indications of the playback rate of the media comprising the segments (Paragraphs 0083 – 0084 and Paragraphs 0105 – 0106 and 0110). However, Luby does not specifically teach of establishing a one-to-one mapping between the TOI and URL for the delivery object; and to transmit the signaling information separately from the LCT packet. Luby does not specifically teach of wherein the header of the at least one LCT packet further includes a type information indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type. Luby does not specifically teach of wherein the header further includes header extension having timing information about processing time of the delivery object. Luby does not specifically teach of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data in the PLP are interleaved based a maximum number of FEC blocks for the TI block and a number of virtual FEC blocks, and the number of the virtual FEC blocks is defined based on the maximum number of the FEC blocks.
           Vedantham teaches of establishing a one-to-one mapping between the TOI and URL for the delivery object (Paragraph 0024); and to transmit the signaling information (Paragraph 0025).

           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data interleaved based on a maximum number of FEC blocks for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraphs 0080, 0174 and 0180) and a number of virtual FEC blocks (zero area, Paragraph 0176) (virtual interleaver, Paragraphs 0173 – 0186), and the number of the virtual FEC blocks is defined based on the maximum number of the FEC blocks (the interleaving is being based on the number of the virtual FEC blocks and the maximum number of the FEC blocks, Paragraphs 0173 – 0176).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have established a one-to-one mapping between the TOI and URL for simplifying the signaling information. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have transmitted the signaling information out-of-band in a signaling channel for efficiently passing the table without wasting capacity that could be used for service data. It would have been obvious 

           Re claims 6 and 8, Luby teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (Paragraphs 0006 and 0138). 

            Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Vedantham et al (US 2006/0107169) in view of Luby et al (US 2014/0307734) in view of S4-AHI428 (“Details of the New Transport Protocol”, TSG SA4 MBS Telco, Samsung, December 16, 2013) and further in view of Prosch et al (US 2007/0250752).

            Re claims 1 and 3, Vedantham  teaches of an apparatus for processing a  signal, the apparatus comprising: a depacketizer (#22, Fig.4) configured to extract a delivery object from a Layered Coding Transport (LCT) packet of the signal (LCT, Paragraphs 0016 – 0017 and Fig.2) based on signaling information including mapping information, wherein the LCT packet is used to transport the delivery object including service data of a service of the signal (Paragraphs 0021 – 0025), wherein the LCT packet includes a header including a Transport Object Identifier (TOI) identifying the delivery object (TOI, 
            Luby teaches of an apparatus for transmitting broadcast signal, the apparatus comprising: a packetizer for generating a Layered Coding Transport (LCT) packet (Paragraph 0003, 0063 and 0123), wherein the LCT packet is used to transport a delivery object including service data for a broadcast service (Paragraphs 0077, 0087, 0105 and Figures 3 and 14 – 15), wherein the LCT packet includes a header having a Transport Object Identifier (TOI) identifying the delivery object (Paragraphs 0063 – 0066, 0083 and 0108); a processor configured to generate signaling information including mapping information (FDT, Paragraphs 0089 – 0090, 0138 – 0141 and 0107 – 0108), wherein the mapping information in the signaling information is mapped to the TOI in the at least one LCT packet, thereby establishing a mapping between the TOI and a URL (Paragraphs 0107 – 0108 and 0138 – 0141); and a transmitter configured to transmit the at least one 
           S4-AHI428 discloses of wherein the header of the at least one LCT packet further includes a type information (FT, third page) indicating whether a type of the delivery object being carried in the at least one LCT packet is a media segment type or an initialization segment type (Table of third page) and wherein the header further includes header extension (extension header, second and third page) having timing information about processing time of the delivery object (2.1 DASH Optimization Extension header, second page).
            Prosh teaches of data being deinterleaved based on a maximum number of FEC blocks (useful data, Paragraphs 0172 – 0173) for the TI block (useful data, Paragraphs 0172 – 0173 and FEC data blocks, Paragraph 0080) (virtual interleaver, Paragraphs 0173 – 0186) and the number of the virtual FEC blocks is defined based on the maximum number of the FEC blocks (the complete content of the interleaver block is known to the FEC decoder for the FEC decoding, even if the zeros themselves are not transmitted, Paragraphs 0174 – 0176).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the service data be of a broadcast service to reduce the amount network bandwidth consumed by the communication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the 

           Re claims 2 and 4, Vedantham teaches of wherein the header further includes a Transport Session Identifier (TSI) identifying a transport session carrying the delivery object (TSI, Fig.2). 

Response to Arguments

            Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive. 
            Applicants submit that Prosch nowhere discloses "a time deinterleaver configured to deinterleave data in a PLP by a TI (Time Interleaving) block, wherein a number of FEC (Forward Error Correction) blocks in the TI block including the data in the PLP are deinterleaved based on a maximum number of FEC blocks for the TI block and a number of virtual FEC blocks, and the number of the virtual FEC blocks is defined based on the maximum number of the FEC blocks". 
          Examiner submits that claims 5 – 8 are directed to a transmitter that includes the interleaver as claimed. Prosch teaches of time interleaving data, wherein a number of FEC blocks in the TI block includes the data interleaved (useful data, Paragraphs 0172 – 
          Examiner further submits that claims 1 – 4 are directed to a receiver that includes the deinterleaver as claimed.
            Prosh teaches of deinterleaving the received data, wherein the complete content of the interleaver block is known to the FEC decoder for the FEC decoding, even if the zeros themselves are not transmitted (Paragraph 0176). The receiver knows of the interleaver size (maximum number of the FEC blocks) so as to detinterleave the received data, that includes the number of virtual FEC blocks (zeroes) even if the zeros themselves are not transmitted.
           Therefore, the combination of Luby, Vedantham, Pazos, S4-AHI428 and Prosch teach all the limitations of claim 1.

          Applicants submit that Prosch uses zero bits to fill a memory. This is completely and patentably distinct from a virtual concept of the above-identified claimed features. That is, zero bits are considered actual data, whereas virtual blocks in Applicant's embodied invention do not have actual data.
.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633